Mukdock, J., dissenting: The statute contemplates only one basis for all purposes, including gain and loss, and I think the parties had no other thought in mind when they agreed, as a condition to the change in accounting method for depreciation, that the basis should be reduced by a reserve equal to 30 per cent of cost. That was a reasonable thing for them to do in view of the fact that the deductions under the retirement method had approximated the deductions which would have been allowable under the straight-line depreciation method. The 30 per cent should be taken into account in computing gain or loss when the two properties burned. Turner, LeMire, and Rattm, JJ., agree with this dissent.